Title: ——— McLaughlin and ——— Creery to Franklin and John Adams, 26 February 1779
From: McLaughlin, ——,Creery, ——
To: Franklin, Benjamin,Adams, John


Honourable Dr. franklin & the Honble. Mr. Adams
Penbeff 26th. February 1779
Conductors of the americans States I take the Liberty of writing to your Honours of my Distress’d Situation in the french troop in Berwicks Regemt. now lying in penbeff which I by misfortune Engag’d into by the perswations of some fellows in Bourdoux who inticed me from the Boston frigat which came into Bourdoux april last command’d by Captain tucker in which frigat the Honourable Mr. adams and his son came passengers from Boston to france which encourages me Mc. laughlin praying the Honourable Gentlemen and conductors of the Americans States to contribute and redeem me from this Service and send me to the continental troops where I have served from the begining of the war as I know Honour’d Gentlemen that it is in your power for the honour of god and the love of your Countrye to procure my Discharge. I belong to londonderry in new hampshiere and at the first disturbance I enter’d into Colonel Stark’s Regement, the english lyeing in Boston and we Remain’d there untill the Enemy left Boston, and then we went to New york at that time I Receiv’d my discharge and then i Engag’d in colonel littles Regement the Baye forces with him i remain’d in long iland under the Command of General Green who command’d on the said iland and likewise General nixon Brigade. Lord Sterling and General Sulevan being taking prisoners at the Battle of long Iland from thence we went to New York, and there remain’d untill the defaitment—from thence we retrait’d to harlon seven miles from new york, where we engag’d the english we kill’d woun’d & took prisoners to the Number of Eighteen hundred and Oblig’d them to Retrait Back to New york and then we went to kings Bridge two miles from forth washington and then to the white plains where we engag’d the english the whole day and kept our ground, and afterwards we march’d to fishkill where my time being expired i took my discharge and came to Boston, where i engag’d in colonel Nixons Regement for three year or during the war, who had orders to march to fish kill to defend that place. We took shiping for albaney to Reinforce the troops at tyanterogue, which was taking at that time by the english. We went to forth edward where we Encamp’d. The troops there under the command of General Skyler. By his orders we Retraited to half moon where we encamp’d where General Gates took the command of the troops to the joy of all the men. Then we went to still watter where we encamp’d. The english lying then at Saletogue we advanced to Beamuses heaths, where we encamp’d the english encamp’d within half a mile of us, where we had two engagements, taken Numbers prisoners and obliged the english under the command of General Burgoine to retrait to Saletogue where we follow’d them and took them and their General prisoners then was conduct’d to Boston under the command of General Glover. We came to winter Quarters to albanney, where i got a furlow for two months I went to Boston and unfortunate for me i enter on Board the said frigat. It is needless to treat of all the Skirmishes i being in but just the particulars. I remain’d in Berwicks Regemt. untill last October when i purpos’d with an other friend to liberty for to gett to america, we disarted from penbeff and gott to nants where we engag’d with Mr. Leviston for the Ship Leviston she took salt in at Rochelle and then came to penbeff to be repair’d and to take in the rest of her cargo when unfortunate for us we were sold by one of our comrades who had information of us being on bord the said Leviston, we being taking by the major a Lieftenant Sergent and him that sold hus we were conducted to prison we being on board the said Leviston about three months—and in Six days after we being severly punish’d by the Regemt. and Remains still in prison and likly to Remain unless the Honourable Gentlemen will extend your Charity and us Redeem and send us back to Continental troop where we will serve faightfully till the end of war and for we will pray Gentlemen for your Honours preservation and Promotion.
We take the liberty Honourable Gentlemen & conductors of the americans States of addressing ourselves your Honours most Humble and most obedient Serts.
Mc.laughlin & Creery—
 
Addressed: To / Mr. Dr. franklin / or Mr. Adams ambas / sedors to the Americans / at Paris or Versailes / a Passy france a Passy
Notation: Mc. Lauglin et Creery. Penbeuf 26. fevrier 1779
